Per Curiam : There is not the slightest evidence in this record that Curtis, one of the defendants below, was under any liability to pay for the goods in controversy. There is no proof of either an express or implied promise on his part; no proof that he had any knowledge of the purchase of the goods, or that he enjoyed any benefit from them. The entiré evidence, so far as it shows any liability, only discloses a liability on the part of Goit. As the judgment was against both appellants, it must be reversed, and the cause remanded. Judgment reversed.